Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Medley on 04/26/2022.
The application has been amended as follows: 
Specification: at the end of Page 10, delete “Furthermore” and replace with -- Brief Description of the Drawings --
Specification: After the first paragraph on Page 11, insert --Detailed Description --
Claim 10: At the third line, delete “SiO2, A12O3, ZrO2, Cr2O3" and replace with   -- SiO2, Al2O3, ZrO2, Cr2O3 --
Claim 11: At the second line, delete “oxides” and replaces with -- substances --
Claim 11: At the third line, delete “SiO2, A12O3, ZrO2, Cr2O3" and replace with   -- SiO2, Al2O3, ZrO2, Cr2O3 --


Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 07/09/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/09/2021 is withdrawn.  Claim 12, directed to a method of producing a refractory ceramic product, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 was filed after the mailing date of the non-final rejection on 11/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: as detailed in Applicant’s arguments/remarks from 03/24/2022, the primary applied prior art in the non-final action dated 11/29/2021 is Voss et al. (DE102006043535, hereinafter referred to as Voss). As detailed in Applicant’s arguments/remarks from 03/24/2022, first paragraph, a refractory ceramic batch has a working temperature of more than 600°C. Applicant further shows that Voss is fired at a much lower temperature, preferably from between 400°C to 700°C, wherein the firing temperature is at least 150°C above the softening point of the frit (see Voss at [0034]). As such, the enamel of Voss is stable only at temperatures that are far below the softening point of the frit (far below 600°C). Therefore, the enamel frit of Voss is not a refractory ceramic. Furthermore, while Voss discloses the solids content of the silica sol make up 15-50% of the weight of the frit (see Voss at [0023]), Voss is silent as to the mass ratio of the refractory basic component to polysilicic acid as claimed in claim 1 of the instant invention. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the refractory ceramic batch as claimed in independent claim 1.
All claims not specifically addressed are allowable due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731